Taylor, J.
(dissenting). I dissent and vote to dismiss the indictment upon the ground that it does not state facts sufficient to constitute the crime of kidnapping (Penal Law, § 1250, subd. 1), and should have been dismissed on defendants’ motion at the trial. Such a dismissal, if ordered, would not preclude further prosecution of the defendants under a new and sufficient indictment, if one should be found by proper authority — this upon plain principles related to the doctrine of former jeopardy, (Vide People ex rel. Bullock v. Hayes, 166 App. Div. 507; affd., 215 N. Y. 172.)
Assuming, however, without conceding, the sufficiency in law of the indictment, the record is replete with errors committed on the trial, so substantial and so prejudicial to the rights of each defendant that they may not be regarded as being within the purview of section 542 of the Code of Criminal Procedure; and a new trial upon a sufficient indictment is in order. The trial as a whole was unfair to the defendants, regardless of what they did to the complaining witness, Wendel. It is inferable from the record that they used *472inquisitorial and so-called third-degi’ee methods in their treatment of him. This circumstance, however, does not deprive them of their right to a fair trial upon a sufficient indictment. We have not hesitated, upon proper occasion in the past, even in cases where the odor of criminality appeared to envelop a given defendant, to order a new trial, nor have we omitted to register our proper protest in such a case and when the record disclosed disregard of the rights of the defendant. This case is in the same category. It should be disposed of in the same way.
(a) The indictment is clearly insufficient and should have been dismissed. Section 1250 of the Penal Law, subdivision 1, reads as follows:
“ § 1250. Kidnapping defined.
“ A person who wilfully:
“ 1. Seizes, confines, inveigles, or kidnaps another, with intent to cause him, without authority of law, to be confined or imprisoned within this State, or to be sent out of the State, or to be sold as a slave, or in any way held to service or kept or detained, against his will; * * *
“ Is guilty of kidnapping, which is a felony.”
The indictment reads as follows: “ The defendants from February 14, 1936, to February 24, 1936, inclusive, in the County of Kings, did commit the crime of kidnapping, in that the said defendants on the said 14th day of February, 1936, in the County of New York, State of New York, did seize one Paul H. Wendel, against his will and without authority of law, and thereupon and on the said 14th day of February, 1936, did take the said Paul H. Wendel, against his will and without authority of law, into the County of Kings, State of New York, where he was confined, inveigled and detained until the 24th day of February, 1936, against his will and without authority of law.”
Upon comparing the terms of the statute with the allegations of the indictment, we find that the specific intent absolutely essential to the crime of kidnapping, viz., “ intent to cause him, without authority of law, to be confined or imprisoned within this State, * * * or in any way held to service or kept or detained, against his will,” is missing therefrom. It should have been, but was not, alleged. Nor was that requisite specific intent impliedly alleged. The indictment is insufficient in law and fatally defective. The particular intent must be alleged. (People v. Lohman, 2 Barb. 216, 218, 219; affd., 1 N .Y. 379.) “ The offence was created by the statute; and in such cases it is well settled that the statutory description [meaning of the crime charged] should be embodied *473in the indictment.” (Id.; and read People v. Cooper, 3 N. Y. Cr. Rep. 117, 118, and the recent case of People v. Hope, 257 N. Y. 147, at p. 151.)
In People v. Hope (supra) Judge Hubbs said: “Under the statute there must be a specific criminal intent to cause the victim ‘ to be secretly confined, or imprisoned within this State, or to be sent out of the State, or to be sold as a slave, or in any way held to service or kept or detained against his. will/ The intent with which the victim was seized and confined is material, of the essence of the crime and must be set out in the indictment and established upon the trial. [Hadden v. People, 25 N. Y. 373; State v. Leuth, 128 Iowa, 189; State v. Newman, 127 Minn. 445.] ”
It is true that in People v. Hope the indictment was sufficient in form and was not under specific attack. This makes the utterance of Judge Hubbs mere dictum. However, it is dictum helpful to the appellants because it states what is the well-settled law relating to indictments. (See, also, United States v. Green, 136 Fed. 618, 652; affd., 199 U. S. 601; Dehn v. Mandeville, 68 Hun, 335, 337.) What an indictment must contain in the interests of substantial justice was stated by Crane, J., in People v. Zambounis (251 N. Y. 94, 97): “ The requirement that an indictment and an information must state the crime with which a defendant is charged, and the particular acts constituting that crime is more than a technicality; it is a fundamental, a basic principle of justice and fair dealing, as well as a rule of law.” The defendants are entitled to a dismissal of this indictment.
(b) Testimony of the defendants bearing upon their specific intent in doing what they did to Wendel was erroneously excluded. Answers to numerous questions in this phase (Schlossman’s testimony, fols. 1045-1046, 1070, 1077, 1082; Weiss’ testimony, fols. 1168-1174; 1211-1212; 1184, 1186, 1222) were excluded. This was manifest error. In a case involving, as one of its essentials, specific intent, the accused may “ testify in his own behalf as to what his intent was in doing the act.” (Fuller, Ch. J., in Wallace v. United States, 162 U. S. 466, 477; People v. Flack, 125 N. Y. 324, 335.) This rule undoubtedly applies in a kidnapping case (Penal Law, § 1250, subd. 1), wherein specific statutory intent is an essential ingredient. As illustrating this rule and declaring the competency of evidence of the belief of the defendants and of their good faith, read Hadden v. People (25 N. Y. 373, 378, 379), a kidnapping case under a predecessor statute of Penal Law, section 1250, subdivision 1, and similar in terms to it. The defendants’ good faith was material. (Hadden v. People, supra, pp. 378, 379.) Here the trial judge, in effect, excluded it erroneously. He said: *474“ I exclude it — the condition of his mind has nothing to do with it.” This rule is the same in a criminal case as in a civil one. (Code Crim. Proc. § 392.) In a civil case involving tortious conduct, such questions asked a defendant as were here excluded, bearing upon the defendant’s intent, are invariably recognized as competent. In Brown v. Champlin (66 N. Y. 214, at p. 221) Chief Judge Church said: “ That rule applies when the intent with which an act is done is the material point in issue, as the assignment of property with intent to defraud creditors, assault with intent to kill, and the like.”
(c) The charge was unfair and a virtual direction by the trial judge to the jury to find the defendants guilty. A reading of the entire charge will demonstrate this. The trial judge in effect took from the jury the question of specific intent and in effect also decided that phase adversely to the defendants as a matter of law. The following charge was requested; “ I respectfully ask your Honor to charge that if the defendants, or either of them, acted in the honest belief that his act in seizing and confining Wendel was done with authority of law, even if they were mistaken in such belief, that they cannot be convicted of seizing, confining or kidnapping Wendel, with intent, to cause him without authority of law to be confined or imprisoned within the State, and the jury must acquit such defendants or defendant.” The court refused, stating: “ I not only decline to charge that, but I repeat that the question of good faith is no defense.” The defendants excepted. This ruling presents reversible error. The law is stated correctly in the request. (People v. Camp, 66 Hun, 531; affd., 139 N. Y. 87; Dehn v. Mandeville, supra; Hadden v. People, supra.) It is true that the court gave a proper charge based on the Penal Law definition of the crime of kidnapping. The court did not, however, withdraw the previous refusal to charge. The error in that refusal was not eliminated.
(d) The refusal to charge, as requested by the defendants, that they might be found guilty of the crime of assault in the second degree, was error. It is true that the second count in the indictment, for assault in the second degree, was struck therefrom on a previous trial. This circumstance did not take out of the case the possibility of conviction of that crime under the first count for kidnapping. There are no degrees of the crime of kidnapping. (Penal Law, § 1250, subd. 1.) Therefore, section 444 of the Code of Criminal Procedure is without application. Hence section 445 of the Code of Criminal Procedure applies if assault is included in the crime of kidnapping. It provides: “In all other cases, the defendant may be found guilty of any crime, the commission of *475which is necessarily included in that with which he is charged in the indictment.”
Undoubtedly, if the defendants seized complainant as charged, they committed an assault on him. That assault was necessarily included in the charged crime of kidnapping. No doubt exists that this crime of kidnapping necessarily includes assault. Judge Hubbs, in People v. Hope (supra, at p. 150), wrote: “ The crime both under the English common law and the statute embraces all the elements of assault and false imprisonment, (2 Bishop on Criminal Law [9th ed.], § 750.) ”
(e) Other prejudicial errors appear in the record. The trial judge, on WendePs cross-examination, excluded questions tending to show that he was a fugitive from the justice of New Jersey and was hiding because bail on an indictment against him in New Jersey has been forfeited, The circumstance that a man is a fugitive has a bearing on his credibility. It has relation to moral turpitude. The evidence was improperly excluded. (70 C. J. 887.) The trial judge also erred in admitting, over the defendants’ objection and exception, the opinion of the Supreme Court of the State of New Jersey, delivered on WendePs application for reinstatement to the bar. This was utterly irrelevant and was undoubtedly prejudicial to the defendants. The opinion should have been excluded. (Vide People v. Cummins, 209 N. Y. 283.)
In this case there should be a reversal in the interests of justice. We must have fair trials no matter who is being tried or what he is charged with doing in a criminal way. A judgment of conviction rhust be reversed if the trial is not a fair one, no matter how strong the evidence is against the accused. (People v. Wolf, 183 N. Y. 464, 472.) The requirement of a fair trial is a fundamental one in any criminal prosecution. (People v. Becker, 210 N. Y. 274, 311.) The principle just stated is trite, I do not think that we should ever lose sight of it. I do not think that we should affirm these judgments of conviction with what the late Judge Denis O’Brien referred to as “ the strong hand of power.” (Dissenting opinion in People v. Mills, 178 N. Y. 274, 304.)
Judgments of the County Court of Kings county, convicting appellants of the crime of kidnapping, affirmed.